Fisher, J. Claimant, Cecile N. Mullinax, is the widow of Rollie E. Mullinax, deceased, who was formerly employed by the Department of Public Welfare of the State of Illinois as an attendant at the Manteno State Hospital. During the month of August, 1939, in the course of his employment, the deceased was required to attend patients who had contracted typhoid fever. On or about August 10, 1939, the deceased became ill with typhoid fever and died on September 10, 1939, as a result of such illness. The earnings of the deceased during the year preceding his death were Nine Hundred Eighteen Dollars ($918.00). He left no children under sixteen (16) years of age at the time of his death. Claimant seeks an award in the sum of Ten Thousand Dollars ($10,000.00). The record consists of the Complaint, Amended Complaint, Stipulation, Waiver of Statement, Brief and Argument by both Claimant and the Attorney General, Hospital Records and the Testimony of Cecile N. Mullinax and Daniel K. Hur, treating physician. At the time of his illness, the deceased and Respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the illness and claim for compensation were made within the time provided by the law. There is some divergence between the allegations of the complaint and the evidence herein, and many allegations of the complaint are not sustained by the evidence. However, the material and pertinent allegations — that the deceased was an employee of the respondent at the Manteno State Hospital as an attendant; that an epidemic of typhoid fever existed at the said hospital; that during the time of said epidemic and during the time of his employment the deceased contracted typhoid fever and died as a result thereof; are all fully sustained by the evidence. It is stipulated, among other things, by claimant and respondent, that a typhoid fever epidemic existed at the Manteno State Hospital from July 10, 1939, to December 10, 1939. The facts herein are similar to the ease of Mary Ade, Claimant, vs. State, No. 3429, determined at the September, 1943, term of. this Court, in which case we discussed the law at length, which controls in this case. We concluded that under such facts, a claimant is entitled to the benefits of the Workmen’s Compensation Act. We conclude from the facts herein that Rollie-E. Mullinax, during the course of and out of his employment at the Manteno State Hospital, contracted typhoid fever and died as a result thereof, and that his widow, Ceeile N., Mullinax, is entitled to compensation therefor in accordance with the provisions of Section 7 (a) of the Workmen’s Compensation Act. An award is therefore entered in favor of Ceeile N. Mullinax, in the sum of Three Thousand Six Hundred Seventy-two Dollars ($3,672.00), payable Two Thousand Seventy Dollars and Ninety Cents ($2,070.90) which is accrued and payable forthwith, and the balance of One Thousand Six Hundred One Dollars and Ten Cents ($1,601.10) payable in weekly installments of Bight Dollars and Eighty-five Cents ($8.85) each beginning March 17, 1944. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”